 



EXHIBIT 10.1
February 10, 2006
Exelon Generation Company, LLC
10 South Dearborn, 37th Floor
Chicago, Illinois 60603
Attention: Michael R. Metzner
Ladies and Gentlemen:
     Wachovia Bank, National Association (the “Bank”) is pleased to advise
Exelon Generation Company, LLC (the “Borrower”) that the Bank has approved a
committed credit facility in an amount not exceeding $150,000,000 (such amount,
as reduced from time to time pursuant hereto, the “Commitment Amount”). The
facility shall be available on the terms and conditions set forth below.
1. DEFINITIONS AND INTERPRETATION.
     1.1 Definitions. In addition to the terms defined in the introductory
paragraph, (a) capitalized terms used but not defined herein have the respective
meanings set forth in the Syndicated Agreement (as defined below) and (b) the
following terms have the following meanings:
     Agreement means this credit agreement, as amended, restated or otherwise
modified from time to time.
     Applicable Margin — see Schedule I.
     Available Amount means, with respect to any Letter of Credit, the maximum
amount available to be drawn under such Letter of Credit under any and all
circumstances during the remaining term thereof.
     Base Rate means, at any time, the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall take
effect simultaneously with the corresponding change or changes in the Prime Rate
or the Federal Funds Rate.
     Base Rate Loan means a Loan that bears interest based upon the Base Rate.
     Business Day means a day on which banks are not required or authorized to
close in Philadelphia, Pennsylvania, Chicago, Illinois or New York, New York,
and, if the applicable Business Day relates to any LIBOR Loan, on which dealings
are carried on in the London interbank market.
     Commitment means the commitment of the Bank to make Loans and issue Letters
of Credit hereunder.

-1-



--------------------------------------------------------------------------------



 



     Credit Extension means the making of a Loan or the issuance, increase in
the amount of or extension of the term of a Letter of Credit.
     Default means any event described in Section 7.1.
     Facility Fee Rate — see Schedule I.
     Federal Funds Rate means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Bank and confirmed in Federal Reserve Board
Statistical Release H.15 (519) or any successor or substitute publication
selected by the Bank. If, for any reason, such rate is not available, then
“Federal Funds Rate” shall mean a daily rate which is determined, in the opinion
of the Bank, to be the rate at which federal funds are being offered for sale in
the national federal funds market at 9:00 a.m. Rates for weekends or holidays
shall be the same as the rate for the most immediately preceding Business Day.
     Interest Payment Date means (a) for any LIBOR Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period that is longer
than three months, each three-month anniversary of the first day of such
Interest Period; (b) for any Base Rate Loan, the last day of each calendar
quarter; and (c) for any Loan, any date on which such Loan is converted, prepaid
or repaid and, after maturity thereof, any date on which demand is made by the
Bank.
     Interest Period means, for any LIBOR Loan, the period commencing on the
borrowing date therefor or the date such Loan was continued for a new Interest
Period as or converted to a LIBOR Loan and ending on the date one, two, three or
six months thereafter as the Borrower shall specify pursuant to Section 2.2 or
2.3; provided that (i) no Interest Period shall extend beyond the scheduled
Termination Date; and (ii) the length of any Interest Period shall be subject to
the provisions of clauses (iii) and (iv) of the proviso to the definition of
“Interest Period” in the Syndicated Agreement.
     LC Application means the Bank’s standard form for the issuance of a Letter
of Credit of the type requested by the Borrower at the time of such request or
for an amendment to increase the amount of, or extend the term of, a Letter of
Credit, in each case appropriately adjusted to conform to the terms of this
Agreement (such as deleting all references to collateral, deleting references to
any default other than Defaults as defined herein, and similar adjustments).
     LC Fee Rate — see Schedule I.
     Letter of Credit — see Section 2.1.
     LIBOR means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in minimum amounts of at least $5,000,000 for a
period equal to the applicable Interest Period which appears on the Telerate
Page 3750 at approximately 11:00 a.m. (London time) two (2) Business Days prior
to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%). If, for any reason, such rate does not
appear on Telerate Page 3750, then “LIBOR” shall be determined by the Bank to be
the arithmetic average of the rate per annum at which deposits in Dollars in
minimum amounts of at

-2-



--------------------------------------------------------------------------------



 



least $5,000,000 would be offered by first class banks in the London interbank
market to the Bank at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Bank of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.
     LIBO Rate means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Bank pursuant to the following
formula:

         
LIBOR Rate =
  LIBOR    
 
       
 
  1.00-Eurodollar Rate Reserve Percentage    

     LIBOR Loan means a Loan that bears interest based upon the LIBO Rate.
     Loan — see Section 2.1.
     Note means a promissory note of the Borrower substantially in the form of
Exhibit A.
     Prime Rate means, at any time, the rate of interest per annum publicly
announced from time to time by the Bank as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by the Bank as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
     Syndicated Agreement means the Credit Agreement dated as July 16, 2004
among the Borrower, various affiliates thereof, various financial institutions
and JPMorgan Chase Bank, N.A., as administrative agent, as such Credit Agreement
is in effect on the date hereof, without giving effect to (a) any subsequent
amendment thereof or waiver or consent thereunder unless the Bank is a
signatory, or otherwise consents, thereto or (b) any termination thereof;
provided that if the Second Amendment to such Credit Agreement (a copy of which
has been provided to the Bank) becomes effective, then the Bank shall be deemed
to have consented thereto (and the references in Section 4.2 and 5.7 to
Section 4.01(e)(iv) of the Syndicated Agreement and in Section 7.1(d) to
Section 6.01(j) of the Syndicated Agreement shall be deemed to be references to
Sections 4.01(e)(iii) and 6.01(i) of the Syndicated Agreement, respectively).
Wherever a portion of the Syndicated Agreement is incorporated herein by
reference, each reference in the incorporated provision to the “Administrative
Agent,” a “Lender,” the “Majority Lenders” or a similar term shall be deemed to
be a reference to the Bank.
     Termination Date means the earliest to occur of (a) February 9, 2007,
(b) the date on which the Commitment Amount is reduced to zero pursuant to
Section 2.4 or (c) the date on which all obligations of the Borrower hereunder
become due and payable pursuant to Section 7.2.
     Total Outstandings means the sum of (a) the aggregate principal amount of
all outstanding Loans (and any unpaid reimbursement obligations with respect to
Letters of Credit that have not yet been deemed to be Loans pursuant to
Section 2.12) and (b) the Available Amount of all outstanding Letters of Credit.

-3-



--------------------------------------------------------------------------------



 



     Unmatured Default means an event which but for the lapse of time or the
giving of notice, or both, would, unless cured or waived, constitute a Default.
     1.2 Interpretation. Sections 1.02 and 1.03 of the Syndicated Agreement are
incorporated herein by reference as if such Sections were set forth in full
herein, mutatis mutandis. Unless otherwise specified, references herein to a
Section, an Exhibit or a Schedule shall mean a Section hereof or an Exhibit or
Schedule hereto.
2. THE CREDIT.
     2.1 Availability. The Bank agrees to make loans (each a “Loan” and
collectively the “Loans”) to, and issue letters of credit (each a “Letter of
Credit” and collectively “Letters of Credit”) for the account of, the Borrower
from time to time before the Termination Date; provided that the Total
Outstandings shall not at any time exceed the Commitment Amount.
     2.2 Loan Procedures. Each Loan (other than a Loan made pursuant to Section
2.12, shall be made on prior written notice from the Borrower received by the
Bank not later than noon (Chicago time) (a) in the case of a LIBOR Loan, three
Business Days prior to the requested date of such Loan, and (b) in the case of a
Base Rate Loan, on the requested date of such Loan. Each such notice shall
specify (i) the borrowing date, which shall be a Business Day, (ii) the amount
of the requested Loan, (iii) whether such Loan is to be a LIBOR Loan or a Base
Rate Loan and (iv) in the case of a LIBOR Loan, the initial Interest Period
therefor. Each Loan (other than a Loan made pursuant to Section 2.12) shall be
in the amount of $5,000,000 or a higher integral multiple of $1,000,000.
     2.3 Conversion/Continuation Procedures. The Borrower may from time to time
convert any Base Rate Loan to a LIBOR Loan, or vice versa, or on the last day of
the Interest Period for any LIBOR Loan continue such LIBOR Loan for a new
Interest Period, by prior written notice received by the Bank not later than
noon (Chicago time) on (a) in the case of conversion to or continuation of a
LIBOR Loan, three Business Days prior to the requested date of such conversion
or continuation, and (b) in the case of conversion to a Base Rate Loan, the
requested date of such conversion; provided that (i) after giving effect to any
such conversion or continuation, each outstanding LIBOR Loan shall be in the
amount of $5,000,000 or a higher integral multiple of $1,000,000; (ii) any
conversion of a LIBOR Loan on a day other than the last day of an Interest
Period therefor shall be subject to Section 3.4; and (iii) if the Borrower does
not timely specify a new Interest Period for a LIBOR Loan (and such Loan is not
paid in full on the last day of the relevant Interest Period), such Loan shall
convert to a Base Rate Loan on the last day of the Interest Period therefor.
Each notice of conversion or continuation of a Loan shall specify (A) the Loan
(or portion thereof) to be converted or continued, (B) the requested date for
such continuation or conversion, which shall be a Business Day, (C) the amount
to be converted or continued, (D) whether such Loan is to be converted to a Base
Rate Loan or converted to or continued as a LIBOR Loan; and (E) in the case of
conversion to or continuation of a LIBOR Loan, the new Interest Period for such
Loan.
     2.4 Reduction of the Commitment Amount. The Borrower may from time to time,
upon two Business Days’ notice to the Bank, reduce the Commitment Amount to an
amount that is not less than the Total Outstandings. Any such reduction shall be
in the amount of $5,000,000

-4-



--------------------------------------------------------------------------------



 



or a higher integral multiple thereof. Concurrently with any reduction of the
Commitment Amount to zero, the Borrower shall pay all accrued and unpaid
commitment fees and all other amounts then payable by the Borrower hereunder.
     2.5 Repayment of Loans. The Borrower shall repay all outstanding Loans on
the Termination Date.
     2.6 Prepayments. The Borrower may from time to time prepay any Loan in
whole or in part; provided that (a) except as provided in the following clause
(b), each partial prepayment shall be in the amount of $5,000,000 or a higher
integral multiple of $1,000,000; and (b) if, as a result of a Loan pursuant to
Section 2.12, the aggregate principal amount of all Base Rate Loans is not
$5,000,000 or a higher integral multiple of $1,000,000, then the Borrower may
prepay Base Rate Loans in any amount so long as, after giving effect to such
payment, the aggregate principal amount of all Base Rate Loans is $5,000,000 or
a higher integral multiple of $1,000,000 (or zero). Any prepayment of a Loan
shall be made on a Business Day and shall include accrued and unpaid interest on
the amount prepaid and shall be subject to the provisions of Section 3.4.
     2.7 Interest. The unpaid principal amount of each Loan shall bear interest
at a rate per annum equal to (a) at any time such Loan is a LIBOR Loan, the LIBO
Rate for each applicable Interest Period plus the Applicable Margin as in effect
from time to time; and (b) at any time such Loan is a Base Rate Loan, the Base
Rate as in effect from time to time; provided that if any principal of any Loan
is not paid when due, upon acceleration or otherwise, such Loan shall bear
interest from such due date to the date paid at a rate per annum equal to the
greater of (i) the rate otherwise applicable thereto plus 2% or (ii) the Base
Rate as in effect from time to time plus 2%. Interest shall be payable on each
Interest Payment Date.
     2.8 Facility Fee. The Borrower agrees to pay the Bank, for the period
beginning on the date hereof and continuing to the Termination Date, a facility
fee at a rate per annum equal to the Facility Fee Rate on the Commitment Amount
regardless of usage (or, after the Termination Date, on the Total Outstandings).
Such fee shall be payable in arrears on the last day of each calendar quarter
and on the Termination Date (and thereafter on demand).
     2.9 Utilization Fee. The Borrower agrees to pay the Bank, for each day on
which the Total Outstandings exceed 50% of the Commitment Amount, a utilization
fee at 0.10% per annum on the Total Outstandings on such day. Such fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date.
     2.10 Upfront Fee. The Borrower agrees to pay the Bank a non-refundable
up-front fee in an amount equal to 0.030% of the Commitment Amount. Such fee
shall be payable on the date that this Agreement has been signed by the Bank and
the Borrower.
     2.11 LC Credit Extensions. The Borrower shall deliver an LC Application to
the Bank not less than three Business Days prior to any requested Credit
Extension with respect to a Letter of Credit. Each such LC Application shall
specify whether the requested Credit Extension is for the issuance, increase in
the amount of or extension of the term of the applicable Letter of Credit and
include such other information as the Bank may reasonably request. No Letter of
Credit

-5-



--------------------------------------------------------------------------------



 



shall have an expiration date later than five Business Days prior to the
scheduled Termination Date.
     2.12 LC Drawings. The Bank will give the Borrower prompt notice of any
drawing under a Letter of Credit. The Borrower may reimburse the Bank for any
such drawing on the date of such drawing. If the Borrower elects not to
reimburse the Bank on such date, then the Borrower shall be deemed to have
requested, and the Bank shall be deemed to have made, a Base Rate Loan to the
Borrower on such date in the amount of the applicable drawing (without regard to
whether any condition set forth in Section 4 has been satisfied).
     2.13 LC Applications. If there is any conflict between this Agreement and
any LC Application, the provisions of this Agreement shall control.
     2.14 LC Fees. The Borrower shall pay the Bank a letter of credit fee at a
rate per annum equal to the LC Fee Rate on the average daily undrawn amount of
each Letter of Credit. Such fee shall be payable on the last day of each
calendar quarter and on the Termination Date (and thereafter on demand). The
Borrower also shall pay the Bank documentary and processing charges in
connection with the issuance and modification of, and any drawing under, any
Letter of Credit in accordance with the Bank’s standard schedule for such
charges as in effect from time to time.
     2.15 Computation of Interest and Fees. All computations of interest based
upon the Base Rate shall be made on the basis of a year of 365 or, if
applicable, 366 days. All other computations of interest and fees shall be made
on the basis of a year of 360 days. Each determination of an interest rate by
the Bank shall be conclusive and binding on the Borrower in the absence of
manifest error.
     2.16 Payments. All payments to the Bank shall be made in immediately
available funds, without setoff, counterclaim or other deduction, at its
principal office in Chicago, Illinois (or at such other office as the Bank may
reasonably specify) not later than noon, Chicago time, on the date due (and
funds received after that hour shall be deemed received on the next Business
Day). Whenever any payment hereunder shall be stated to be due on a day other
than a Business Day, such payment shall be made on the immediately following
Business Day; provided that if the immediately following Business Day is the
first Business Day of a calendar month, such payment shall be made on the
immediately preceding Business Day.
     2.17 Additional Interest on LIBOR Loans. If at any time the Bank is
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, then the Borrower will pay the Bank
additional interest on the unpaid principal amount of each LIBOR Loan in
accordance with, and subject to the limitations and requirements of, the terms
of Section 2.07 of the Syndicated Agreement as if such Section were set forth in
full herein mutatis mutandis.
     2.18 Taxes. The Borrower agrees to pay, or to reimburse the Bank for, all
Taxes on the same basis as, and subject to the limitations and requirements of,
the terms of Section 2.14 of the Syndicated Agreement as if such Section were
set forth in full herein mutatis mutandis.

-6-



--------------------------------------------------------------------------------



 



3. INCREASED COSTS; ADDITIONAL PROVISIONS RELATING TO LIBOR LOANS.
     3.1 Increased Costs. The Borrower agrees to reimburse the Bank for any
increase in the cost to the Bank of, or any reduction in the amount of any sum
receivable by the Bank in respect of, making or maintaining any LIBOR Loan or
issuing or maintaining any Letter of Credit, in each case in accordance with the
terms of Section 2.11(a) of the Syndicated Agreement as if such Section were set
forth in full herein mutatis mutandis.
     3.2 Changes in Law Rendering LIBOR Loans Unlawful. If the Bank makes any
determination of the type described in Section 2.12 of the Syndicated Agreement
with respect to any LIBOR Loan, such Loan shall automatically convert to a Base
Rate Loan on the date required and, if applicable, the availability of LIBOR
Loans shall be suspended.
     3.3 Increased Capital Costs. The Borrower agrees to reimburse the Bank for
all increased capital costs of the type described in Section 2.11(b) of the
Syndicated Agreement as if such Section were set forth in full herein mutatis
mutandis.
     3.4 Funding Losses. The Borrower will indemnify the Bank upon demand
against any loss, cost or expense which the Bank may sustain or incur (including
any loss or expense sustained or incurred in obtaining, liquidating or
reemploying deposits or other funds acquired to fund or maintain any Loan) as a
consequence of (a) any failure of the Borrower to borrow, continue or convert a
Loan on a date specified therefor in a notice thereof or (b) any payment
(including any payment upon the Bank’s acceleration of the Loans), prepayment or
conversion (including pursuant to Section 3.2) of a Loan on a day other than the
last day of an Interest Period therefor.
4. CONDITIONS PRECEDENT.
     4.1 Initial Credit Extension. The obligation of the Bank to make the
initial Credit Extension shall be subject to the conditions precedent that the
Bank shall have received all of the following, each duly executed and in form
and substance (and dated a date) satisfactory to the Bank:
     (a) A certificate of the Secretary or an Assistant Secretary of the
Borrower attaching (i) resolutions of the sole member of the Borrower
authorizing the execution, delivery and performance of this Agreement and the
Note by the Borrower; (ii) an incumbency certificate that identifies by name and
title and bears the signatures of the officers of the Borrower authorized to
sign this Agreement and the Note and documents related hereto, upon which
certificate the Bank shall be entitled to rely until informed of any change in
writing by the Borrower; (iii) copies of all governmental and regulatory
authorizations and approvals required for the due execution, delivery and
performance of this Agreement and the Note by the Borrower (or a statement that
no such authorizations and approvals are required); and (iv) a copy of the
Operating Agreement of the Borrower as in effect on the date of such
certificate.
     (b) A certificate signed by the chief financial officer, principal
accounting officer or treasurer of the Borrower stating that (i) the
representations and warranties contained in Section 5 are true and correct as of
the date of the initial Credit Extension, as

-7-



--------------------------------------------------------------------------------



 



though made on and as of such date; and (ii) no Default or Unmatured Default has
occurred and is continuing or will result from such Credit Extension.
     (c) A written opinion of counsel to the Borrower in form and substance
reasonably acceptable to the Bank.
     (d) Such other approvals and documents as the Bank may reasonably request.
     4.2 Each Credit Extension. The obligation of the Bank to make any Credit
Extension (including the initial Credit Extension) shall be subject to the
conditions precedent that (a) all of the representations and warranties set
forth in Section 5 are true and correct as if made on the date of such Credit
Extension; provided that this clause (a) shall not apply to the representations
and warranties set forth in Sections 4.01(e)(iv)(B) or in the first sentence of
Section 4.01(f), in each case of the Syndicated Agreement as incorporated herein
by reference, with respect to a Loan if the proceeds of such Loan will be used
exclusively to repay the Borrower’s maturing commercial paper (and, in the event
of any such Loan, the Administrative Agent may require the Borrower to deliver
information sufficient to disburse the proceeds of such Loan directly to the
holders of such commercial paper or a paying agent therefor); and (b) no Default
or Unmatured Default shall have occurred and be continuing or would result from
the making of such Credit Extension. Each request for a Loan shall be deemed a
representation by the Borrower that the conditions precedent set forth in this
Section 4.2 have been satisfied.
5. REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants to the
Bank that:
     5.1 Organization. The Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania.
     5.2 Authorization; No Conflict. The execution, delivery and performance by
the Borrower of this Agreement and the Note are within the Borrower’s powers,
have been duly authorized by all necessary organizational action on the part of
the Borrower, and do not and will not contravene (i) the operating agreement or
other organizational documents of the Borrower, (ii) applicable law or (iii) any
contractual or legal restriction binding on or affecting the properties of the
Borrower or any of its Subsidiaries.
     5.3 Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by the Borrower
of this Agreement or the Note, except (a) the Securities and Exchange Commission
under the Public Utility Holding Company Act of 1935, if applicable, and (b) the
Federal Energy Regulatory Commission, if applicable, which approvals, if
required, have been duly obtained and are in full force and effect..
     5.4 Enforceability. This Agreement is, and the Note and each LC Application
when delivered hereunder will be, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by equitable principles or bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally.

-8-



--------------------------------------------------------------------------------



 



     5.5 Regulation U. The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Loan will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock. Not more than 25% of the value of the assets of the
Borrower and its Subsidiaries is represented by margin stock.
     5.6 Use of Proceeds. No proceeds of any Loan have been or will be used
directly or indirectly in connection with the acquisition of in excess of 5% of
any class of equity securities that is registered pursuant to Section 12 of the
Exchange Act or any transaction subject to the requirements of Section 13 or 14
of the Exchange Act.
     5.7 Representations and Warranties in Syndicated Agreement. Each
representation and warranty of the Borrower set forth in Section 4.01(e)(iv),
(f), (i) and (j) of the Syndicated Agreement is true and correct as if such
representation and warranty and all related definitions were set forth in full
herein, mutatis mutandis.
6. COVENANTS. The Borrower agrees that, so long as the Commitment has not been
terminated, any Letter of Credit remains outstanding or any obligation of the
Borrower hereunder remains unpaid, the Borrower will observe and perform each
applicable covenant set forth in Article V of the Syndicated Agreement
(excluding, so long as no Loan or Letter of Credit is outstanding or has been
requested, Section 5.02(a) thereof) as if such covenants (and all related
definitions) were set forth herein, mutatis mutandis.
7. EVENTS OF DEFAULT; REMEDIES.
     7.1 Events of Default. The occurrence and continuance of any one or more of
the following events shall constitute a Default:
     (a) The Borrower shall fail to pay (i) any principal of any Loan when the
same becomes due and payable; or (ii) any interest on any Loan, or any fee or
other amount payable by the Borrower under this Agreement within three Business
Days after the same becomes due and payable.
     (b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) pursuant to the terms of this Agreement shall
prove to have been incorrect or misleading in any material respect when made.
     (c) The Borrower shall fail to perform or observe (i) any term, covenant or
agreement contained in Section 5.01(a)(vii), Section 5.01(b)(i) or Section 5.02
of the Syndicated Agreement as incorporated herein by reference; or (ii) any
other term, covenant or agreement contained in Article V of the Syndicated
Agreement as incorporated herein by reference if the failure to perform or
observe such covenant or agreement shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the Bank.

-9-



--------------------------------------------------------------------------------



 



     (d) Any “Event of Default” under and as defined in the Syndicated Agreement
shall occur and be continuing with respect to the Borrower under
Section 6.01(d), (e), (f), (g) or (j) of the Syndicated Agreement.
     7.2 Remedies. Upon the occurrence of a Default resulting from an “Event of
Default” under Section 6.01(e) of the Syndicated Agreement with respect to the
Borrower, the Commitment shall automatically be terminated and all obligations
hereunder shall automatically and immediately become due and payable in full,
and the Borrower shall provide cash collateral for all outstanding Letters of
Credit, in each case without further presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives; and upon the
occurrence of any other Default, the Commitment may be terminated by the Bank
and/or the Bank may declare the principal of and accrued interest on each Loan,
and all other amounts payable hereunder, to be forthwith due and payable in
full, whereupon the outstanding principal amount of each Loan, all interest
thereon and all other amounts payable hereunder shall be forthwith due and
payable, and/or the Bank may demand, and the Borrower shall provide, cash
collateral for all outstanding Letters of Credit, in each case without further
presentment, demand, protest or notice of any kind, all of which the Borrower
hereby expressly waives.
8. GENERAL.
     8.1 Amendments and Waivers. Except as otherwise expressly provided in the
definition of “Syndicated Agreement,” no amendment or waiver of any provision of
this Agreement or the Note, and no consent with respect to any departure by the
Borrower therefrom, shall be effective unless the same shall be in writing and
signed by the Borrower and the Bank.
     8.2 Severability; No Waiver; Remedies. The illegality or unenforceability
of any provision of this Agreement or the Note shall not in any way affect or
impair the legality or enforceability of the remaining provisions of this
Agreement or the Note. No failure on the part of the Bank to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
     8.3 Costs and Expenses. The Borrower shall pay all reasonable costs and
expenses of the Bank (including reasonable attorneys’ fees and charges) arising
out of, or in connection with, (a) the negotiation, preparation, execution and
delivery of this Agreement and the Note and any amendment, waiver, consent or
modification with respect hereto or thereto and (b) the protection or
enforcement of any rights hereunder or under the Note or any LC Application.
     8.4 Indemnification. In consideration of the execution and delivery of this
Agreement by the Bank and the extension of credit hereunder, the Borrower hereby
indemnifies the Bank and its affiliates and each of their respective officers,
directors, employees and agents (collectively the “Indemnified Parties”) for,
and agrees to hold each Indemnified Party harmless against, any and all actions,
causes of action, suits, losses, costs, liabilities and damages, and expenses
incurred in connection therewith, incurred by any Indemnified Party in
connection with this Agreement and the Credit Extensions hereunder, all to the
same extent, on the same basis

-10-



--------------------------------------------------------------------------------



 



and subject to the same limitations set forth for indemnified parties in
Section 8.04(c) of the Syndicated Agreement.
     8.5 Notices. Except as otherwise provided herein, all notices, and other
communications hereunder shall be in writing, shall be directed to the
applicable party at its address below its signature hereto (or such other
address as it shall have specified by notice to the other party) and shall be
deemed received in accordance with the provisions of Section 8.02 of the
Syndicated Agreement.
     8.6 Survival. The obligations of the Borrower under Sections 2.17, 3, 8.3
and 8.4 shall, subject to the limitations set forth therein and in the relevant
provisions of the Syndicated Agreement that are incorporated therein by
reference, survive repayment of the Loans, expiration or termination of all
Letters of Credit and the termination of this Agreement.
     8.7 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which when so executed and delivered shall be an original,
and all such counterparts shall together constitute one and the same instrument.
Delivery of a counterpart hereof, or a signature page hereto, by facsimile shall
be effective as delivery of a manually-signed counterpart hereof.
     8.8 Successors and Assigns. Neither the Borrower nor the Bank may assign
any of its rights or obligations hereunder without the prior written consent of
the other party; provided that no consent of the Borrower shall be required for
any assignment by the Bank during the existence of a Default.
     8.9 Right of Set-off. Upon the occurrence and during the continuance of any
Default, the Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Bank to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or the Note, whether or not the
Bank shall have made any demand under this Agreement and although such
obligations may be unmatured. The Bank agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Bank under this Section 8.9 are in addition to other rights and remedies
(including other rights of set-off) that the Bank may have.
     8.10 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA.
     8.11 CONSENT TO JURISDICTION; CERTAIN WAIVERS. (a) THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE
COMMONWEALTH OF PENNSYLVANIA AND ANY UNITED STATES DISTRICT COURT SITTING IN THE
COMMONWEALTH OF PENNSYLVANIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE NOTE AND THE BORROWER HEREBY

-11-



--------------------------------------------------------------------------------



 



IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE BANK TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
     (b) EXCEPT AS PROHIBITED BY LAW, EACH PARTY HERETO HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE NOTE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
     8.12 USA PATRIOT ACT NOTIFICATION. The following notification is provided
to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When a borrower opens an account, if such borrower is an
individual, the Bank will ask for such borrower’s name, residential address, tax
identification number, date of birth, and other information that will allow the
Bank to identify such borrower; and, if such borrower is not an individual, the
Bank will ask for such borrower’s name, tax identification number, business
address, and other information that will allow the Bank to identify such
borrower. The Bank may also ask, if such borrower is an individual, to see such
borrower’s driver’s license or other identifying documents; and, if such
borrower is not an individual, to see such borrower’s legal organizational
documents or other identifying documents.
[Signature pages follow]

-12-



--------------------------------------------------------------------------------



 



     Please acknowledge your agreement to the foregoing by signing and returning
a copy of this Agreement.

                  WACHOVIA BANK, NATIONAL ASSOCIATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Credit Contact:    
 
                301 South College Street, 15th Floor, NC 5562         Charlotte,
NC 28288-5562         Attention: Rick Price         Fax: 704-383-6647    
 
                Operations Contact for Borrowing Notices and Payments:    
 
                201 South College Street, NC-1183         Charlotte, NC 28288  
      Attention: Shasta Coulter         Fax: 704-715-0019    

-13-



--------------------------------------------------------------------------------



 



Agreed to as of the date first above written:

         
EXELON GENERATION COMPANY, LLC
     
 
       
By:
       
 
       
 
  Michael R. Metzner    
 
  Treasurer    

10 South Dearborn, 37th Floor
Chicago, Illinois 60603
Attention: Michael R. Metzner
Fax: 312-394-5215

-14-



--------------------------------------------------------------------------------



 



SCHEDULE I
PRICING SCHEDULE
     The “Applicable Margin,” the “LC Fee Rate” and the “Facility Fee Rate” for
any day are the respective percentages per annum set forth below in the
applicable row under the column corresponding to the Status that exists on such
day:

                              Applicable   LC   Facility Fee Status   Margin  
Fee Rate   Rate
Level I
    0.250 %     0.250 %     0.060 %
Level II
    0.300 %     0.300 %     0.070 %
Level III
    0.400 %     0.400 %     0.090 %
Level IV
    0.500 %     0.500 %     0.110 %
Level V
    0.750 %     0.750 %     0.150 %
Level VI
    1.000 %     1.000 %     0.200 %

     The Status in effect on any date is based on the Moody’s Rating and S&P
Rating in effect at the close of business on such date.
     For the purposes of the foregoing (but subject to the final paragraph of
this Pricing Schedule):
     “Level I Status” exists at any date if, on such date, the Borrower’s
Moody’s Rating is A2 or better or the Borrower’s S&P Rating is A or better.
     “Level II Status” exists at any date if, on such date, (i) Level I Status
does not exist and (ii) the Borrower’s Moody’s Rating is A3 or better or the
Borrower’s S&P Rating is A- or better.
     “Level III Status” exists at any date if, on such date, (i) neither Level I
Status nor Level II Status exists and (ii) the Borrower’s Moody’s Rating is Baa1
or better or the Borrower’s S&P Rating is BBB+ or better.
     “Level IV Status” exists at any date if, on such date, (i) none of Level I
Status, Level II Status or Level III Status exists and (ii) the Borrower’s
Moody’s Rating is Baa2 or better or the Borrower’s S&P Rating is BBB or better.
     “Level V Status” exists at any date if, on such date, (i) none of Level I
Status, Level II Status, Level III Status or Level IV status exists and (ii) the
Borrower’s Moody’s Rating is Baa3 or better or the Borrower’s S&P Rating is BBB-
or better.
     “Level VI Status” exists at any date for Borrower if, on such date, none of
Level I Status, Level II Status, Level III Status, Level IV Status or Level V
Status exists.

-15-



--------------------------------------------------------------------------------



 



     “Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
     If the S&P Rating and the Moody’s Rating for the Borrower create a
split-rated situation and the ratings differential is one level, the higher
rating will apply. If the differential is two levels or more, the intermediate
rating at the midpoint will apply. If there is no midpoint, the higher of the
two intermediate ratings will apply. If Borrower has no Moody’s Rating or no S&P
Rating, Level VI Status shall exist.

-16-



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE
February 10, 2006
          FOR VALUE RECEIVED, the undersigned, EXELON GENERATION COMPANY, LLC, a
Pennsylvania limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
to the order of WACHOVIA BANK, NATIONAL ASSOCIATION (the “Bank”), the aggregate
principal amount of all outstanding Loans made by the Bank to the Borrower
pursuant to the Credit Agreement (defined below).
          The Borrower further promises to pay interest on the unpaid principal
amount of each Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement. Both principal and interest are payable in
lawful money of the United States of America to the Bank in immediately
available funds.
          This Note is the Note referred to in, and is entitled to the benefits
of, the letter agreement dated as of February 10, 2006 between the Borrower and
the Bank (as amended, modified or supplemented from time to time, the “Credit
Agreement”). The Credit Agreement, among other things, (i) provides for the
making of Loans by the Bank to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the Commitment Amount at such time
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
          The Borrower hereby waives presentment, demand, protest and notice of
any kind. No failure to exercise, and no delay in exercising, any rights
hereunder on the part of the holder hereof shall operate as a waiver of such
rights.

-17-



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA.

              EXELON GENERATION COMPANY, LLC  
 
  By    
 
       
 
      Name:
 
      Title:

-18-